UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52810 ITRACKR SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Florida 05-0597678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ewport Center Drive Suite PH-D Deerfield Beach, FL 33442 (Address of principal executive offices) (561) 213-4458 (Registrant's telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of March 15, 2012, based upon the closing price of the common stock reported by the Over the Counter Markets Group, Inc. QB tier (the “OTCQB”) on such date, $5,519,096. There were 27,843,613 shares of common stock outstanding as of March 19, 2012. Documents Incorporated by Reference:None. ITRACKR SYSTEMS, INC. TABLE OF CONTENTS TO ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 ITEM PAGE PART I Item 1 Business 2 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 22 Item 2 Properties 22 Item 3 Legal Proceedings 22 Item 4 (Removed and Reserved) 22 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6 Selected Financial Data 28 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A Quantitative and Qualitative Disclosures About Market Risk 38 Item 8 Financial Statements and Supplementary Data 39 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 61 Item 9A Controls and Procedures 61 Item 9B Other Information 63 PART III Item 10 Directors, Executive Officers and Corporate Governance 64 Item 11 Executive Compensation 68 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 71 Item 13 Certain Relationships and Related Transactions, and Director Independence 72 Item 14 Principal Accounting Fees and Services 73 PART IV Item 15 Exhibits, Financial Statement Schedules 74 SIGNATURES 75 PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward looking statements. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements contained in this Report speak only as of the date of this report, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies (c) expectations from our technology development activities (d) anticipated trends in the technology industry (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found at various places throughout this report including, but not limited to the discussions under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and "Business." Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the matters described in this Form 10-K generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and factors that may cause actual results to be materially different from those discussed in these forward-looking statements. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. Accordingly, you are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. 1 ITEM 1.BUSINESS. We are an emerging ecommerce and social media software and services company. We have developed two technology platforms branded as RespondQ (See www.RespondQ.com) and iTrackr (See www.itrackr.com) both of which enable web based and local businesses to increase sales through innovative technology and increased web presence. RespondQ Business Through our RespondQ chat communications platform, the Company offers a comprehensive suite of real-time, live interaction tools designed to allow our customers the information they need while interacting with potential purchasers, including our proprietary chat application, live web statistics, live visitor engaging, live web analytics and real time support ticketing for both enterprise and single site users. RespondQ helps online businesses maximize their web based marketing budget by interacting with visitors when they are most likely to make a purchase thus increasing online sales. RespondQ fills a meaningful gap in the online sales and lead generation market by bridging the gap between visitor traffic and successful business outcomes.Our unique value proposition of providing an end-to-end solution for live online interaction with a hosted chat platform combined with a unique sales process and highly trained sales agents changes the way companies sell products and services online. Our business solutions deliver measurable return on investment by enabling clients to: · increase conversion rates and reduce abandonment by selectively engaging website visitors; · accelerate the sales cycle, drive repeat business and increase average order values; · increase customer satisfaction, retention and loyalty while reducing service costs; · harness the knowledge of subject-matter experts by allowing consumers to engage with major online brands; · refine and improve performance by understanding which initiatives deliver the highest rate of return; and · lower operating costs in the call center by deflecting costly phone and email interactions. As a “cloud computing” or software-as-a-service (SaaS) provider, RespondQ provides solutions on a hosted basis. This model offers significant benefits over premise-based software, including lower up-front costs, faster implementation, lower total cost of ownership (TCO), scalability, cost predictability and simplified upgrades. Organizations that adopt multi-tenant architecture that is fully hosted and maintained by RespondQ eliminate the time, server infrastructure costs and IT resources required to implement, maintain and support traditional on-premise software. Additionally, RespondQ is the first in its class to offer a full service, pay for performance model to qualifying site owners where select customers pay no up-front costs and receive access to all the tools mentioned above, free technical support and highly trained chat and sales operators. RespondQ negotiates a rate of commission for each sale made keeping our customers costs 100% variable. 2 Market Opportunity Consumer migration to the Internet is driving a dramatic shift in the way consumers buy products and services from companies. As more and more content, social media sites and web applications become ubiquitous, consumers are spending an increasing amount of time online. According to a recent J.P. Morgan report, global e-commerce sales should reach $963 billion by 2013, growing at a compounded annual growth rate (CAGR) of 19.4% from 2010 to 2013. According to this report, the strongest growth will come from Asia with a projected 28% CAGR from 2010 to 2013 compared to U.S. and European e-commerce sales which are expected to grow by 12% and 13%, respectively. According to J.P. Morgan, the rise of social media and online video has stimulated Internet advertising spending, which is projected to exceed $105 billion in 2014. Also, by year end, 37% of all U.S. online consumers will use chat for customer service predicts a Forrester Research survey published in 2011. That is nearly double the 19% that used chat for customer service in 2009. Chat adoption has increased to nearly one-half of online consumers ages 18 to 32 and to approximately one in four seniors. In the Forrester survey, chat has the highest satisfaction rate among all online customer service channels at 62%. According to Forrester Research 58% of consumers start their Product Research on the web and companies have eight (8) seconds to hook a visitor through their landing page. As the supply of page views and online content grows, consumers are getting increasingly frustrated as they seek answers to simple questions. Satisfaction for researching retail products online and buying them over the phone is only 44-53%, with the younger age group being most dissatisfied at 44%. According to Forrester Research 57% of US Online consumers say they are likely to abandon an online purchase if they cannot find quick answers to their questions. 25-32% of online consumers abandon their shopping carts (eMarketer). The most compelling statistic comes from a research conducted by Internet Retailer which concluded that 10-15% of Consumers who browse online will complete a sale if engaged in a text chat versus 2% for those who do not engage in a chat. Moreover, according to a Forrester Research survey, members of Generation Y are dedicated consumers of online content and wide adopters of social support; most use multiple technologies for online communications such as email, social networking and text messaging, and create and share user-generated content. Survey results indicated that in 2011 39% of Generation Y consumers had used a forum or community for social support. Forrester also indicated that this demographic is demanding, with high expectations for the services they purchase via the Web. We believe that the positive trends in e-commerce and demographic shifts described above, along with the diversifying channels of consumer engagement worldwide, offer RespondQ opportunities to accelerate the demand for RespondQ’s online, real-time customer engagement solutions. Strategy RespondQ has established a reputation as a trusted brand by demonstrating a standard of excellence in service along with a relentless passion for the creation of new applications that drive the best online user experiences. The key elements of RespondQ’s business solutions strategy include: Continuation of building brand strength within the home services vertical while expanding into New Markets. RespondQ continued to develop its market position by increasing its client base, and expanding its offerings within its existing customer base. In late 2011, we identified several markets that have a high potential for revenue growth and key industries within that are not currently utilizing chat technologies.Several of these industries include but are not limited to; Affiliate Networks, Specialty Retail, Auto Insurance, Healthcare, Club and Membership Groups, Education, Government, and Travel.Continuing to grow our client base will enable us to strengthen our recurring revenue stream.Our primary focus of expansion being that of Full Service chat solutions. 3 Creating the RespondQ International Presence.During 2011, we continued our investment in building out new sales collateral and services personnel to expand our customer base. We have identified the Latin America market, including Mexico, Panama, Columbia and Venezuela to present the best near-term opportunity for expansion. We are currently evaluating sales and marketing strategies and several partnership opportunities to support expansion directly into these countries. Continuing to Build Brand Recognition.As a pioneer of pay for performance chat solutions, RespondQ enjoys recognition and credibility due to our success with companies like Saveology, Acceller and Digital Mojo. We strategically target decision makers within key vertical markets, leveraging customer successes to generate increased awareness and demand for our unique chat technologies. In addition, we continue to develop relationships with the media, industry analysts and relevant business associations to reinforce our position and leadership within the industry. Our brand name is also visible to both business users and consumers where our software is present on a site. When a visitor engages in a chat session on a customer’s website, our brand name is displayed on the chat window as “Powered By RespondQ”. We believe that this high-visibility placement will continue to create brand awareness and increased demand for our solutions. Increasing the Value of Our Service to Our Clients.We regularly add new features and functionality to our services to further enhance value to our customers. In 2011, we continued to enhance our reporting, analysis and administrative tools as part of our overall portfolio of features, as well as our ability to capture, analyze and report on the substantial amount of online data we collect on behalf of our clients. Our clients may use these capabilities to increase productivity, manage call center staffing, develop one-to-one marketing tactics and pinpoint sales opportunities. Through these and other innovations, we intend to reinforce our value proposition to clients, which we believe will result in additional revenue from new and existing clients over time. Competition The markets for online engagement technology and online consumer services are intensely competitive and characterized by aggressive marketing, evolving industry standards, rapid technology developments, and frequent new product introductions. Our business solutions compete directly with companies focused on technology that facilitates real-time sales, email management, searchable knowledgebase applications and customer service interaction. These markets remain fairly saturated with small companies that compete on price and features. The Company faces competition from online interaction solution providers, including but not limited to software-as-a-service (SaaS) providers such as LivePerson, Art Technology Group (purchased by Oracle on January 5, 2011), Instant Service, RightNow Technologies (purchased by Oracle on October 24, 2011), TouchCommerce and LiveChat. We face potential competition from Web analytics and online marketing service providers, such as Omniture. The most significant barriers to entry in this market are knowledge of: · Online consumer purchasing habits; · Methodologies to correctly engage customers; · Metrics proving return on investment; and · Technology innovation opportunities. 4 The Company also faces potential competition from larger enterprise software companies such as Oracle and SAP. In addition, established technology and/or consumer-oriented companies such as Microsoft, Yahoo and Google may leverage their existing relationships and capabilities to offer online engagement solutions that facilitate real-time assistance and live advice. Finally, the Company competes with in-house online engagement solutions, as well as, to a lesser extent, traditional offline customer service solutions, such as telephone call centers. The Company believes that competition will increase as our current competitors increase the sophistication of their offerings and as new participants enter the market. Compared to the Company, some of our larger current and potential competitors have: · Stronger brand recognition; · A wider range of products and services; and · Greater financial, marketing and research and development resources.Additionally, some competitors may enter into strategic or commercial relationships with larger, more established and better-financed companies, enabling them to: · Undertake more extensive marketing campaigns; · Adopt more aggressive pricing policies; and · Make more attractive offers to businesses to induce them to use their products or services. iTrackr Business Our newly designed and currently in beta testing iTrackr direct deals platform represents the latest evolution of the daily deal business model by combining the benefits of social networking, daily deals and couponing onto a technology platform that significantly enhances web presence and allows both the local business owner and the consumer to create and request personalized discounts on the fly. The premise of iTrackr is that consumers should drive discounts based on their specific desires and needs and be able to easily find those discounts any time no matter where they are. 5 We are committed to providing a great customer experience and maintaining the trust of our customers. One way to achieve positive outcomes is to hold merchants accountable for the deals they provide. By allowing consumers to provide feedback on merchant profiles, we are helping to ensure the integrity of the marketplace nurtured by our platform.In addition, we use our technology to help merchants target relevant deals based on individual subscriber preferences. As we increase the volume of transactions through our platform, we increase the amount of data that we have about deal performance and customer interests. This data allows us to continue to improve our ability to help merchants design the most effective deals and deliver deals to customers that better match their interests. Increased relevancy enables our merchants to offer several deals, which we believe results in increasing purchases by targeted subscribers. The iTrackr platform's benefits and attributes include the following: · Consumer Driven - iTrackr eliminates the need to join daily deal email lists’ that do not cater to individual desires and needs. on iTrackr.com the consumer is in complete control of the deals they would like to purchase. Consumers can customize their profile and select specific businesses in their locality or nationwide from which they are interested in receiving deals. Consumers may even request a specific and personalized deal directly from any business with an iTrackr.com profile. Additionally, consumers may comment and add reviews about any business in our data base. · Consumer Focus - by monitoring and controlling the platform for deal exchanges we become intelligent in understanding consumer desires and needs. This is important in that we can identify what consumers are looking for and when they are looking for it. · Merchant Flexibility - business owners can easily deploy deals to all consumer profiles within a 25 mile radius of their operation. Businesses can also target specific individuals with specific deals. · Data Driven - Consumer and business profiles on iTrackr.com are SEO enhanced allowing stronger searchability and online visibility for the small local business that does not have the time or experience to develop an online presence. Unlike other daily deal providers, our platform automatically provides an online profile and visibility to internet users eliminating the need for a dedicated website. · Ubiquitous - designed to be private labeled and licensed in foreign markets and accessible on any device through the web or from our mobile app. iTrackr Systems maintains several of the largest ‘Breathing” consumer and business data files available for actionable use both online and offline. Within its repository of data there are over 207 Million American consumers, and 16 Million U.S. based businesses all of which are cross connected and constantly enhanced at the individual consumer and business levels. We have identified roughly 1 Million businesses that fit our SIC code categories for the iTrackr.com beta launch. Through a calculated SEO approach we are injecting consumer and business profiles into our live site for indexing. Our goal is to have all 207 Million consumer profiles as well as the complete and relevant business profiles within our file, live by Q4 2012. 6 Market Opportunity iTrackr primarily addresses the worldwide local commerce markets in the leisure, recreation, foodservice and retail sectors. The leisure, recreation and foodservice market is expected to be $1.4trillion in the U.S. and $5.3trillion worldwide in 2011 (Euromonitor International 2011 report). The retail market is expected to be $2.9trillion in the U.S. and $12.2trillion worldwide in 2011. We believe a substantial portion of these expenditures on leisure, recreation, foodservice and retail will be spent with local merchants. This belief is based on the collective experience of our management and employees that commerce involving individuals is primarily local. iTrackr also addresses the online advertising market serving these merchants. The size of the U.S. online advertising market is estimated to be $51.9billion in 2011, of which $16.1billion is estimated to be spent by local merchants according to Borrell Associates. The size of the global online advertising market is estimated to be approximately $79billion in 2011 (IDC May 2011 Worldwide New Media Market Model, 2H10). We have created an e-commerce platform for connecting local merchants to consumers in an interactive and flexible manner. Current daily deal sites claim to be consumer centric but in reality cater to the merchant. They typically require a specified number of deals be sold before the deal becomes active potentially causing people who have signed up for a deal to miss out leaving them with nothing but a bad experience. With data gathered from our users initially and over time, iTrackr will be positioned to deliver to merchants a loyal and defined group of consumers to advertise to cheaply and effectively while consumers will receive the deals they are interested in without having to wait for a certain number to be sold. As a result, we believe that the customer and merchant experience enjoyed by our user base will surpass current daily deal businesses. Strategy As with any website based business, a "critical mass" is required in order for the platform to take root and grow. Many well-known web properties started from an idea and flourished once they reached critical mass, including Facebook, ebay, Craigslist, Groupon and others. We will achieve critical mass when revenue from our community presence approaches our current cost of operations. Some of the things we are doing to ensure we reach "critical mass" are: · offering our platform to consumers free of charge on wired and wireless mediums; · reducing the cost of distributed advertising to merchants by offering 60 days free and a small $14.99 per month subscription fee thereafter; · open beta testing of iTrackr.com to solicit and garner feedback from users in order to eliminate bugs in the software, increase usability, and improve user friendliness; · populating our database with 1 million currently active merchant profiles determined by their SIC codes and continually increasing our profile base as we expand in to different local markets; · promoting itrackr virally to enhance visibility across the social networks; · engaged with an international B2B sales organization for outbound and direct marketing campaigns to rapidly solicit the businesses within our proprietary database to activate their profiles on iTrackr.com; · the 1 million pre populated profiles currently in our database were selected primarily because they have an existing web presence allowing us to cross sell our RespondQ chat communication platform; and · we continue to invest in the depth of our website to provide the look, feel and experience our users demand. 7 Competition iTrackr competes directly with group buying sites. Our major domestic competitors include Groupon, Google, Microsoft, Eversave, BuyWithMe and LivingSocial. These competitors offer substantially the same or similar product offerings as us. We also compete with businesses that focus on particular merchant categories or markets as well as traditional offline coupon and discount services, newspapers, magazines and other traditional media companies that provide coupons and discounts on products and services. We believe the principal competitive factors in our market include the breadth of subscriber base and merchants featured; local presence and understanding of local business trends; and ability to generate positive return on investment for merchants. We anticipate that larger, more established companies may directly compete with us as we continue to demonstrate the viability of a local e-commerce business model. Many of our current and potential competitors have longer operating histories, significantly greater financial, technical, marketing and other resources and larger customer bases than we do. These factors may allow our competitors to benefit from their existing customer or subscriber base with lower acquisition costs or to respond more quickly than we can to new or emerging technologies and changes in customer requirements. These competitors may engage in more extensive research and development efforts, undertake more far-reaching marketing campaigns and adopt more aggressive pricing policies, which may allow them to build a larger subscriber base or to monetize that subscriber base more effectively than us. Our competitors may develop products or services that are similar to our products and services or that achieve greater market acceptance than our products and services. In addition, although we do not believe that merchant payment terms are a principal competitive factor in our market, they may become such a factor and we may be unable to compete fairly on such terms. Open Source Technology We have developed the iTrackr platform based on an “Opensource Architecture” much the same way as Facebook, Google, Yahoo, Youtube and other fast growing internet companies.This architecture enables us to quickly scale our infrastructure to adapt to a rapidly growing user/customer base. Research and Development Companies such as us are under pressure to respond more quickly with new designs and product innovations to support rapidly changing consumer tastes and regulatory requirements.We believe that the engineering and technical expertise of our management and key personnel, together with our emphasis on continuing research and development, allows us to efficiently and timely identify and bring new, innovative products to market for our customers using the latest technologies, materials and processes.We believe that continued research and development activities are critical to maintaining our offering of technologically-advanced products to serve a broader array of our customers. We focus our product design efforts on both improving our existing products and developing new products.In an effort to enhance our product quality, reduce costs and keep up with emerging product trends, we work with our key customers and service providersto identify emerging product trends and implement new solutions intended to meet the current and future needs of the markets we serve. We are a technology company, and approximately 18% of our costs are related to research and development.We anticipate that research and development costs will continue to be a material component of our overall business expenditures for the foreseeable future. 8 Intellectual Property We have filed for a provisional U.S. patent related to the iTrackrtechnology andfor Trademarks related to iTrackr and RespondQ. Additionally, we rely on a combination trade secret and other common law in the United States and other jurisdictions, as well as confidentiality procedures and contractual provisions, to protect our proprietary technology, processes and other intellectual property. However, we believe that factors such as the technological and creative skills of our personnel, new service developments, frequent enhancements and reliable maintenance are more essential to establishing and maintaining a competitive advantage. Others may develop technologies that are similar or superior to our technology. We enter into confidentiality and other written agreements with our employees, consultants, customers, potential customers and strategic partners, and through these and other written agreements, we attempt to control access to and distribution of our software, documentation and other proprietary information. Despite our efforts to protect our proprietary rights, third parties may, in an unauthorized manner, attempt to use, copy or otherwise obtain and market or distribute our intellectual property rights or technology or otherwise develop a service with the same functionality as our services. Policing unauthorized use of our services and intellectual property rights is difficult, and we cannot be certain that the steps we have taken will prevent misappropriation of our technology or intellectual property rights, particularly in foreign countries where we do business, where our services are sold or used, where the laws may not protect proprietary rights as fully as do the laws of the United States or where enforcement of laws protecting proprietary rights is not common or effective. Some of our products are also designed to include software or other intellectual property licensed from third parties. While it may be necessary in the future to seek or renew licenses relating to various aspects of our products and business methods, based on past experience and industry practice we believe that such licenses generally could be obtained on commercially reasonable terms. However, there is no guarantee that such licenses could be obtained at all.Because of technological changes in the portable electronics industry, current extensive patent coverage and the rapid rate of issuance of new patents, it is possible certain components of our products may unknowingly infringe existing patents or intellectual property rights of others. Government Regulation There are an increasing number of laws and regulations pertaining to the Internet and e-commerce over the Internet.Other laws or regulations may be adopted with respect to online content regulation, user privacy, pricing, restrictions on email solicitations, taxation and quality of products and services.Any new legislation or regulation, or the application or interpretation of existing laws, may decrease the growth in the use of the Internet, which could in turn decrease the demand for our service, increase our cost of doing business or otherwise have a material adverse effect on our prospects and revenues. Employees At December 31, 2011 we had 5 full-time employees. There are no collective bargaining contracts covering any of our employees.We believe our relationship with our employees is satisfactory. 9 ITEM 1A.RISK FACTORS. The following are certain of the important risk factors that could cause, or contribute to causing our actual operating results to differ materially from those indicated, expected or suggested by forward-looking statements made in this Annual Report on Form 10-K or presented elsewhere by management from time to time. The risks described below are not the only ones we face. Additional risks not presently known to us, or that we currently deem immaterial, may become important factors that impair our business operations. Prospective and existing investors are strongly urged to carefully consider the various cautionary statements and risks set forth in this report and other public filings before deciding to purchase, hold or sell our common stock. General Risks Related to Our Company Because there is doubt about our ability to continue as a going concern, an investor may lose all of his investment in our company. Our auditor’s report for the year ending December 31, 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business.Since our sole officer and director may be reluctant or unable to loan or advance additional capital to the Company, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plans. iTrackr has a history of losses and may not be able to generate sufficient net revenue from its business in the future to achieve or sustain profitability. iTrackr has incurred losses since inception. iTrackr’s revenues largely come from interactive chat services and software licensing fees. iTrackr’s primary expenses relate to personnel, website development and maintenance, professional and stock based compensation and exceed revenues.iTrackr’s consolidated financial statements have been prepared assuming that iTrackr will continue as a going concern.Successful transition to profitable operations is dependent upon obtaining a level of sales adequate to support the Company’s cost structure.The Company has suffered recurring losses resulting in a stockholders’ deficit of approximately $4,972,696 and a working capital deficiency of $1,307,926 as of December 31, 2011.Historically, the Company has been able to finance operations from the capital obtained through the issuance of convertible debt.Management intends to continue to finance the operations of the Company through future cash flows from operations and future financings.However, iTrackr’s expenses are expected to increase as it incurs additional costs increasing operational infrastructure. There is no assurance that iTrackr will be able to obtain sufficient financing (or financing on acceptable terms) or earn sufficient revenues to generate positive cash flow and attain profitability. iTrackr’s cash on hand and anticipated near term sales may be insufficient to fund operations for the next 12 months. As of December 31, 2011 our cash balance was $130,139.We believe that approximately $60,000 per month or $720,000 will be required to cover our cash outflows for the next 12 months.Our current cash balance and anticipated near term sales may be insufficient meet this requirement.As a result our management continues to work diligently to secure additional sales and either debt or equity based financing for which we are currently in discussions. In the event no outside funding is achieved Mr. Rizzo, our CEO will provide personal funds as needed to fund our required minimum cash outflows. During 2011 and 2010, Mr. Rizzo loaned the Company $0 and $41,500, respectively. Mr.
